DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 2/10/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.   
Response to Amendment
This action is in response to the amendment filed 2/10/2021.  Claims 1-10 and 12-13 are pending of which Claims 10 and 12-13 are withdrawn and Claims 11 and 14-15 are cancelled.  Claims 1-9 are under consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 9/28/2020.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0024348, Kim et al (hereinafter “Kim”). 
Regarding Claims 1 and 9, Kim discloses in the entire document particularly in the abstract and at ¶s 0012-0013, 0015, 0018-0020, 0023, 0043, 00110, 0114, Table 1  and claims 1-4, a composition for forming a hard coating layer includes an epoxy siloxane resin having a weight average molecular weight in the range of 2,000 to 15,000 and a polydispersity index (PDI) in the range of 2.0 to 4.0, and thus may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that bending deformation is minimized.  From ¶s 0018-0020 the siloxane resin may be prepared by a hydrolysis and condensation reaction of an alkoxysilane represented by the following Formula 1: R1nSi(OR2)4-n [Formula 1], where R1 is an epoxy cycloalkyl group having 3 to 6 carbon atoms, or a linear or branched alkyl group having 1 to 6 carbon atoms and substituted with an oxiranyl group, and may be interrupted by oxygen, R2 is a linear or branched alkyl group having 1 to 7 carbon atoms, and n is an integer in the range of 1 to 3 {reading on Chemical Formula 1 of pending Claim 1}.  The alkoxysilane represented by Formula 1 may be at least one type selected from the group consisting of 2 -(3,4-epoxycyclohexyl)ethyltrimethoxysilane, 2-(3,4-epoxycyclohexyl)ethyl triethoxysilane and 3-glycidoxypropyltrimethoxysilane. From ¶ 0043 Reaction Formula 1 shows an alkoxy group of an alkoxysilane which is a starting material is hydrolyzed by water to form a hydroxyl group. As may be seen from Reaction Formula 2 or 3, such formed hydroxyl group forms a siloxane bond through  claim 9}.  
Given the weight average molecular weight range from 2,000 to 15,000, this range of Kim overlaps those of the pending claim 1 from 13,000-20,000 for weight average molecular weight.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with 
Given a polydispersity index (PDI) in the range of 2.0 to 4.0 of Kim and because the instant specification is silent to unexpected results for a hard coat composition, the specific PDI of the pending Claim of higher that 4.0 and lower than or same to 6.0 is not considered to confer patentability to the claims.  As the PDI as discloses at Kim at ¶ 0043 is (are) a variable(s) that can be adjusted, among others, like the weight average molecular weight by adjusting the speed of the reaction for Reaction Formula 1 for an alkoxy group of an alkoxysilane which is a starting material is hydrolyzed by water to form a hydroxyl group. As may be seen from Reaction Formula 2 or 3, such formed hydroxyl group forms a siloxane bond through the condensation reaction with a hydroxyl group or an alkoxy group of the other silane.   Therefore the precise PDI would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed PDI cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the speed of reactions to obtain the desired PDI (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
In the alternative as set forth in MPEP 2144.05, in the case where the claimed range is higher than 4.0 and prior art range is to 4.0, it is apparent that the instantly claimed amount of higher than 4.0 and that taught by Kim are so close to each other 
In light of the case law cited above and given that there is only a “slight” difference between the amount of to 4.0 disclosed by Kim and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of higher than 4.0 even including 4.1, 4.2 and the like decimals disclosed in the present claims is but an obvious variant of the amounts disclosed in Kim, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  From the foregoing disclosures Kim renders obvious Claims 1 and 9.  
Claims 1, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0063093 from application no. 10-2014-0166656, Ahn et al.  (hereinafter “Yoon”).
For KR 10-2016-0063093 the English machine translation was retrieved from the Korean Patent Information Online Network (K-PION) website http://kposd.kipo.go.kr:8088/up/kpion/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yoon”.     
Regarding Claims 1 and 7-9, Yoon discloses in the entirety of the document particularly in the abstract and at ¶s 0030, 0040-0060, 0070-0082 and claims a Claim 9}, and the thermosetting material and in that way it has the remarkably improved gradient and the softness is excellent and can form the hardcoating layer in which the curl is minimized.  As to the epoxy siloxane resin, it is the weight-average molecular weight 500 through 30,000 and it is the polydispersity index (PDI) 2.0 through 4.0.  The range of weight average molecular weight of 500 through 30,000 overlaps that of pending Claim 1 of from 13,000 to 20,000.  Also the range of PDI from 2.0 through 4.0 indicate higher than 4.0.  A PDI through or higher than 4.0 overlaps with that of the pending claim 1 of higher than 4.0.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
From ¶s 0053-0060 the alkoxy silane having the epoxy group used for the manufacture of the epoxy siloxane resin in one embodiment example can be exemplified in terms of the following chemical formula 1 :  Chemical formula 1 : 
R1nSi(OR2)4-n, wherein R1 can be interrupted by oxygen as the alkyl group of the linear chain substituted with the epoxy cycloalkyl group of the silver carbon number 3 through 6 or the oxyranyle or the carbon number 1 to 6 which is the branched-chain.  R2 is the alkyl group of the increased linear chain or the carbon number 1 to 7 which is the branched-chain.  The n is the integer of 1 through 3 {reading on pending Claim 1}.  The chemical formula 1 may be for example, 2-(3,4-epoxy cyclohexyl)ethyltrimethoxy 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and Equation 2: , 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and 
[Equation 3] : 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 .  
In these equations, R comprises the alkyl group of the linear chain in which the R' includes the epoxy group it is the alkyl group of the carbon number 1 to 7 which is the linear chain or the branched-chain or the carbon number 1 to 20, which is the branched-chain the cycloalkyl group of the carbon number 3 to 8, the alkenyl group of the carbon number 3 to 20, the alkynyl group of the carbon number 2 to 20, and the aryl group, the acryl group, the methacryl group, the halogen group, the amino group, the mercapto group, the ether group, the ester group, the carbonyl radical, the carboxyl group, the vinyl group, the nitro group, the sulfone group of the C6 through 20 and the functional 
From ¶s 0073-0082 the hardcoating layer in which the thermosetting material is made of the composition of the invention is more excellent hardness and the component having distortion characteristics.  The thermosetting material can give the amine-based, imidazole group, acid anhydride group, the amide group thermosetting material etc. and preferably the discoloration prevention and dead stem can use the acid anhydride group thermosetting material than the side of the implementation.  These mix over the singleness or 2 kinds and it can use.  The detailed example of the acid anhydride group thermosetting material may be the phthalic anhydride, tetrahydrophthalate anhydride, pyromellitic anhydride, the hexahydrophthalic anhydride, the chlorendic anhydride anhydrous nadic.  The hardcoating layer which more improves the hardening efficiency of the composition in case the content of the thermosetting material is in range and has the excellent gradient can be formed {reading on Claims 7-8 with hardening efficiency showing capability of reacting with epoxy group upon hardening}.  

In light of the case law cited above and given that there is only a “slight” difference between the amount of through 4.0 disclosed by Yoon and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of higher than 4.0 as in including 4.1, 4.2 and the like decimals disclosed in the present claims is but an obvious variant of the amounts disclosed in Yoon, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
From the foregoing disclosures Yoon renders obvious Claims 1 and 7-9.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim or Yoon in view of U.S, 20180201734, Song et al. (hereinafter “Song”). 
Regarding Claim 2, Kim or Yoon is applied as to Claim 1, however neither Kim nor Yoon expressly disclose the hard coat with epoxy-containing resin has epoxy functional polyhedral oligomeric silsesquioxane in the hard coat.     
Song discloses at ¶s 0035-0049, 0050, 0052, 0060, 0063 and claims 1 and 3 synthesizing polyhedral oligomeric silsesquioxanes (“POSS”) from the discovery of a method for obtaining polyhedral oligomeric silsesquioxanes with high purity and a high yield while minimizing the production of by-products having a high molecular weight, where the POSS has reactive functional groups which may not only impart scratch resistance or the like by increasing the hardness of a coating layer containing the POSS, but may also improve adhesion to a substrate of the coating layer.  The POSS is prepared from the step of: reacting a reaction mixture containing a first silane compound represented by Chemical Formula 1 R1--SiX13, and a second silane compound represented by Chemical Formula 2 R2-A-SiX23, and a tetraalkylammonium hydroxide having 2 to 5 carbon atoms at a temperature of 5ºC. or below, wherein, in Chemical Formulae 1 and 2, A is a single bond, an alkylene group having 1 to 10 carbon atoms, an arylene group having 6 to 30 carbon atoms, --O--Si(R3)(R4)--, or --O--Si(R3)(R4)--R5--, R1 is a monovalent moiety derived from a hydrocarbon having 1 to 30 carbon atoms substituted with a halogen, R2 is a functional group selected from the group consisting of a (meth)acryloyl group, a (meth)acryloyloxy group, a hydroxy group, a mercapto group, a carboxyl group, an amino group, a cyano group, a glycidyl group, a glycidyloxy group, an epoxyalkyl group X1 and X2 are each independently an alkoxy group having 1 to 5 carbon atoms, Cl, Br, or I, R3 and R4 5 is an alkylene group having 1 to 12 carbon atoms, R.sup.6 is an alkyl group having 1 to 10 carbon atoms, an aryl group having 6 to 30 carbon atoms, or an alkyl group having 1 to 10 carbon atoms substituted with an amino group, and X3 is a halogen.  Also the second silane compound, a compound in which R2 can be a functional group selected from the group consisting of a (meth)acryloyl group, a (meth)acryloyloxy group, a hydroxy group, a mercapto group, a carboxyl group, an amino group, a cyano group, a glycidyl group, a glycidyloxy group, an epoxycyclohexyl group, an epoxycycloheptoxy group.  From ¶ 0063 specifically the epoxyalkyl group having 2 to 30 carbon atoms may be an epoxycyclohexyl group.  From ¶0047 polysilsesquioxanes having a cage structure are referred to as polyhedral oligomeric silsesquioxanes, POSS.  Given the epoxycyclohexyl group is preparing the POSS the structure would be the cage of pending Claim 2.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here given that the epoxy siloxane resin of Kim or Yoon with epoxycyclohexyl functionality like Song’s POSS with epoxycyclohexyl functionality both have the purpose of resins for a hard coating, therefore, these silicon containing siloxane bonded materials with epoxycyclohexyl functionality can be combined for hard coatings.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kim or Yoon the hard coat resin composition with the epoxy siloxane epoxycyclohexyl functionality resin having Mw from 2,000 to 15,000 and PDI to 4.0 from Kim or 500 through 30,000 Mw and 2.0 through 4.0 PDI for Yoon, as afore-described for Claim 1, where from Song POSS with epoxycyclohexyl functionality is combined with the epoxysiloxane with epoxycyclohexyl functionality of Kim for hard coatings motivated to also have adhesion with a substrate as for the hard coating resin of Claim 2.  Furthermore the combination of Song with Kim or Yoon would have a reasonable expectation of success given that both Song and Kim or Yoon have siloxane bonding of Si-O-Si from siloxane for Kim and Yoon and silsesquioxane cage for Song with the same functionality of epoxycyclohexyl for a hard coating.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim or Yoon in view of Song further in view of U.S, 2013/0209796, Yamada et al. (hereinafter “Yamada”). 
Regarding Claim 3, Kim or Yoon in view of Song is applied as to Claim 2, however neither Kim as modified nor Yoon as modified expressly disclose the amount of the POSS.  
Yamada discloses in the abstract and at ¶s 0008-0023 and claims 3-4  polycarbonate with a hard coat layer, which is excellent in transparency, high surface hardness, weather resistance, chemical resistance, durability, and heat resistance. The polycarbonate with a hard coat layer includes a hard coat film (1 and 4) bonded to a base (3) formed of a polycarbonate resin via an adhesive layer (2), in which the hard coat film includes, on an outermost surface, a resin layer (4) that is obtained by curing a photocurable resin composition containing at least a photocurable polyhedral silsesquioxane resin and that has a light transmittance at a wavelength of 550 nm of 90% or more, a glass transition temperature of 250ºC. or more, and a thickness of 10 or more and 200 less µm.  From ¶s 0010-0013 a hard coat layer of the present invention, the resin layer for forming the hard coat layer includes a layer obtained by curing a photocurable resin composition containing a photocurable polyhedral silsesquioxane resin.  The hard coat layer preferably has the photocurable resin composition for forming the resin layer contains the photocurable polyhedral silsesquioxane resin (POSS) at a concentration of 3 wt. % or more.  Further, the photocurable polyhedral silsesquioxane resin includes a polyhedral silsesquioxane resin n (2) where R represents an organic functional group having any one of a (meth)acryloyl group, a glycidyl group, or a vinyl group, and n represents 8, 10, 12, or 14.  Further, in the  photocurable polyhedral silsesquioxane resin includes a polyhedral silsesquioxane resin that is obtained by: hydrolyzing and partially condensing a silicon compound represented by the following general formula (1): RSiX3 (1) where R represents an organic functional group having any one of a (meth)acryloyl group, a glycidyl group, or a vinyl group.  Given that the POSS with glycidyl group can be with a silicon group with a glycidyl group like that of Kim modified with Song is an epoxycyclohexyl functional siloxane with POSS with epoxycyclohexyl functionality and Song indicates at its claims 1 and 3 the POSS can have glycidyl or epoxycyclohexyl functionality for hard coatings then the POSS with epoxycyclohexyl functionality of Kim modified by Song can have like a POSS with glycidyl functionality of Yamada an amount of the POSS with epoxycyclohexyl functionality in an amount of 3 wt. % or more based on the epoxysiloxane of Kim which overlaps with the range of pending Claim 3 of 2 to 5 parts per 100 parts of epoxy siloxane.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0014 the hard coat layer for excellence in transparency, high surface hardness, weather resistance, chemical resistance, durability, and productivity so that the polycarbonate substrate with a hard coat layer is suitable for architectural and various industrial applications including a display device such as a CRT display, a liquid crystal 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kim as modified or Yoon as modified the hard coat resin composition with the epoxy siloxane epoxycyclohexyl functionality resin having Mw from 2,000 to 15,000 and PDI up to 4.0 for Kim or 500 through 30,000 Mw and 2.0 through 4.0 PDI for Yoon, where POSS with epoxycyclohexyl functionality is combined with the epoxysiloxane with epoxycyclohexyl functionality, as afore-described for Claim 2, where from Yamada the POSS with epoxycyclohexyl functionality would be present like the POSS with glycidyl functionality of Yamada in an amount of 3 wt. % or more of the hard coat resin with the epoxysiloxane from Kim as modified with Song or Yoon as modified by Song which overlaps pending Claim 3 motivated to provide for excellence in transparency, high surface hardness, weather resistance, chemical resistance, and durability.  Furthermore the combination of Yamada with Kim modified by Song or Yoon modified by Song has a reasonable expectation of success given that Yamada like Kim, Yoon, and Song are directed to hard coatings with epoxy functionality like glycidyl and epoxycyclohexyl groups.   
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim or Yoon in view of U.S. 2018/0010012, Ahn et al. (hereinafter “Ahn”).   
Regarding Claims 4-5, Kim or Yoon is applied as to Claim 1, however neither Kim nor Yoon expressly include an oxetane-containing monomer.       
Ahn discloses in the entire document particularly in the abstract and ¶s 0012-0023, 0040 0042-0044 and in claims 1-2, 4-8, 9, 12, and 16 a resin composition for a hard coating, including a siloxane resin configured with an alkoxysilane compound for a hard coating film including a hard coating layer formed using the resin composition.  The resin composition for a hard coating, has a siloxane resin configured such that compounds including an alkoxysilane of Chemical Formula 1 R1nSi(OR2)4-n  where R1 is a linear C1 to C3 alkyl group having an alicyclic epoxy group, R2 is a linear or branched C1 to C4 alkyl group.  Examples of alkoxysilane of Chemical Formula 1 include 2-(3,4 -epoxycyclohexyl)ethyltrimethoxysilane, 2-(3,4 -epoxycyclohexyl)ethyltriethoxysilane and 2-(3,4 -epoxycyclohexyl) ethyltripropoxysilane.  The resin composition has the siloxane resin has a weight average molecular weight of 5,000 to 22,000 and a polydispersity index (PDI) of 1.5 to 3.1.  Also the resin composition comprising the siloxane resin as a first component can further comprise at least one of an epoxy resin such as one with an oxetane group, such that the epoxy resin is an oxetane-based resin {reading on Claim 4}, and an acrylic resin as a second component.  More specifically, this component is a monomer or an oligomer having at least one functional group selected from among an epoxy group, an oxetane group, an acrylate group, a methacrylate group, a urethane acrylate group and an ethylene oxide (EO)-added acrylate group.  Such a resin composition has the first component and the In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Therefore the range of the epoxysiloxane to the oxetane-based resin would be 90:0.5 to 60:20 which based on 100 parts of epoxy siloxane would give 0.5 to 33 parts of oxetane based resin.  Such a ratio of epoxy containing siloxane resin to oxetane-based epoxy resin of 9:0.5 to 6:2 overlaps the ranges of pending claims 5.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Also Ahn divulges at ¶ 0050 that the resin composition for a hard coating may further include an antioxidant and an organic solvent to control the viscosity of the siloxane resin to thus facilitate the processing and adjust the thickness of the coating film.  From ¶ 0043 the oxetane containing component is included bonding of the siloxane resin and the monomer or of the siloxane resin and the oligomer may occur, and thus a linear structure is further lengthened, and thus, the intermolecular interval may be increased due to the monomer or oligomer while the hardness exhibited by 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kim or Yoon the hard coat resin composition with the epoxy siloxane epoxycyclohexyl functionality resin having Mw from 2,000 to 15,000 and PDI to 4.0 from Kim or 500 through 30,000 Mw and 2.0 through 4.0 PDI for Yoon, as afore-described for Claim 1, where from Ahn an oxetane containing monomer component is included because such oxetane containing monomer component is taught by Ahn as being combined with epoxy siloxane with epoxycyclohexyl functionality in a 9:0.5 to 6:2 ratio of epoxy siloxane resin to oxetane component for hard coats which can also have antioxidants and solvent like Kim motivated to improve the flexibility of a hard coat as for pending Claims 4-5.  Furthermore the combination of Ahn with Kim or Yoon has a reasonable expectation of success given that Ahn has an epoxy siloxane with epoxycyclohexyl functionality of a formula just as that of Kim or Yoon where both are for hard coatings.   
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim or Yoon for claim 6 in view of Ahn further in view of U.S, 2017/0028677, Lee et al. (hereinafter “Lee”) evidenced by Scifinder Accession Number 1962-423973 (hereinafter “1962-423973”).   
Regarding Claims 6-8, Kim in view of Ahn or for Claim 6 Yoon in view of Ahn is applied as to Claims 1 and 5, however nether Kim nor Yoon as modified by Ahn 
Lee discloses in the abstract and at ¶s0025-0056, Fig.1 and Claim 6 a window film and a flexible display including the same.  The window film includes a base layer, a window coating layer on a surface of the base layer, and a back coating layer on another surface of the base layer, wherein the window coating layer is formed from a composition for window coating layers comprising a silicon-based resin, and the window film has an elastic modulus of about 1,000 Mpa or more.  From ¶s 0035-0047 the window coating layer 120 is formed on one surface of the base layer 110 to secure optical properties of the window film 100, such as transmittance (e.g., light transmittance) and haze, while improving pencil hardness of the window film 100. Furthermore, the window coating layer 120 has good flexibility to allow the window film 100 to be used not only in a non-flexible display, but also in a flexible display.  The window coating layer 120 may be directly formed on the base layer 110.  The window film has high pencil hardness on an adhesive layer and can exhibit good flexibility.  The window coating layer 120 may be formed from a composition for window coating layers, which contains a silicon-based resin.  Thus, the composition for window coating layers can realize a window film having high pencil hardness and good flexibility. The composition for window coating layers may include a silicon-based resin, a curable monomer, and an initiator.  The silicon-based resin can form a matrix of the window coating layer 120 and can improve flexibility and pencil hardness of the window film 100. The silicon-based resin may include a siloxane resin having 1--R4--Si(OR2)m(R3)3-m such as at least one of 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, 2-(3,4-epoxycyclohexyl)ethyltriethoxysilane and (meth)acryloxypropyltrimethoxysilane, (meth)acryloyloxypropyltriethoxysilane.  From ¶ 0056 a curable monomer is crosslinked with the silicon-based resin to increase pencil hardness of the window film while controlling viscosity of the composition for window coating layers to improve processability.  The curable monomer may include at least one selected from an epoxy group-containing monomer, an acid anhydride group-containing monomer, and an oxetane group-containing monomer.  The epoxy group-containing monomer may include a photocurable monomer including at least one epoxy group such as a glycidyl group, alicyclic epoxy monomer.  The acid anhydride group-containing monomer may include at least one selected from phthalic anhydride, tetrahydrophthalic anhydride, hexahydrophthalic anhydride, methyl nadic anhydride, chlorendic anhydride, and pyromellitic anhydride {i.e. reading on Claims 7-8}.  The oxetane group-containing monomer may include at least one selected from 3-methyloxetane, 2-methyloxetane, 3-oxetanol, 2-methyleneoxetane, 3,3-oxetanemethanethiol, 4-(3-methyloxetane-3-yl)benzonitrile, N-(2,2-dimethylpropyl)3-methyl-3-oxetaneamine, N-(1,2-dimethylbutyl)-3-methyl-3-oxetaneamine, (3-ethyloxetane-3-claim 6}.  Given that such curable crosslinkers of the acid anhydride with silicon-based resins of 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, 2-(3,4-epoxycyclohexyl)ethyltriethoxysilane, the curable crosslinking would be through reaction of epoxy and anhydride as evidenced that epoxy and anhydride react from 1962-423973.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kim or Yoon as modified the hard coat resin composition with the epoxy siloxane epoxycyclohexyl functionality resin having Mw from 2,000 to 15,000 and PDI up to 4.0 from Kim or 500 through 30,000 Mw and 2.0 through 4.0 PDI for Yoon, where an oxetane containing monomer component is included with epoxy siloxane with epoxycyclohexyl functionality in a 9:0.5 to 6:2 ratio of epoxy siloxane resin to oxetane component for hard coats, as afore-described for Claims 1 and 5, where from Lee the oxetane is at least one afore-disclosed in Lee for Kim as modified or Yoon as modified and/or with an acid anhydride of at least one of the Lee afore-disclosed acid anhydrides for Kim as modified all motivated to have curable crosslinking of the epoxy siloxane with alicyclic epoxy groups of Ahn to increase pencil hardness of the coating from the epoxy siloxane resin while controlling viscosity of the composition with the epoxy siloxane resin 
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended submitted 2/10/2021 have been fully considered but are unpersuasive regarding the prior rejection under 35 U.S.C. 103 and moot regarding the new grounds of rejection under 35 U.S.C 103 with the Yoon reference.    
Applicants traverse the rejection of Claims 1 and 9 under 35 U.S.C. 103 from the Kim reference.  Applicants first argue that the hard coating resin composition according to claim 1 of the present invention is characterized by comprising an epoxy-containing siloxane resin having weight-average molecular weight (Mw) between 13,000 to 20,000 as well as molecular weight distribution as PDI (polydispersity) higher than 4.0 and lower than or same to 6.0, and consisting of the repeating units having a formula of R1 nSi(OR 2)4-n as defined in claim 1.  Applicant submits that due to the epoxy siloxane resin satisfying requirements for both Mw and PDI specified in claim 1, the hard coating resin composition of claim 1 provides a high surface hardness and an excellent flexibility simultaneously, which are in a relationship of trade-off.  Applicants submit that Kim does not disclose as in pending claim 1 Mw of 13,000 to 20,000 as well as POI higher than 4.0 and lower than or same to 6.0 so as to achieve both of high surface hardness of 8H or more and very high flexibility simultaneously versus a trade-off of such properties.  Applicants also argue that as shown in Tables 1 and 2 of Kim, neither Examples nor Comparative examples of Kim discloses an epoxy siloxane resin having Mw of 13,000 to 20,000 as well as PDI higher than 4.0 and lower than or same to 6.0 as specified in Claim 1.  Applicants additionally argue that Kim apparently discloses that if PDI of an epoxy siloxane resin is higher than 4.0, a composition comprising such epoxy siloxane resin cannot meet both high hardness and excellent flexibility.
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants further contend that Kim does not disclose an epoxy siloxane resin having Mw of 13,000 to 20,000 and PDI higher than 4.0 and lower than or same to 6.0 at all.  Applicants submit that the subject matter of Kim is a hard coating composition comprising an epoxy siloxane resin having Mw of 2,000 to 15,000 and PDI of 2.0 to 4.0. which does not satisfy the requirements specified in Claim 1 for Mw of 13,000 to 20,000 and POI higher than 4.0 and lower than or same to 6.0.  
In response as noted above the rejection of this Office Action indicates the slight difference of 4.0 PDI to the claimed higher than 4.0 as falling in the area of the Titanium case.    
Applicants further argue that as shown in Tables 1-3 of Kim, a hard coating composition of Comparative example 5 comprising an epoxy siloxane resin having PDI 4.40 of Preparative example 7 has Pencil hardness of 3H which is very low level and not suitable for a hard coating; and a flexibility of a hard coating composition of Comparative example 7 comprising an epoxy siloxane resin having PDI 4.05 of Preparative example 12 is much inferior to the compositions of Examples comprising epoxy siloxane resins of POI less than 4.0.  Applicants submit that from these disclosures, Kim distinctly leads not to use an epoxy siloxane resin of PDI higher than 4.0 for a hard coating composition, and does not suggest any reason or motive for essentially selecting an epoxy siloxane resin of PDI higher than 4.0 at all.  Thus, if an ordinary skilled person in the art reads the disclosures of Kim, he will surely recognize that an epoxy siloxane resins of PDI less than 4.0 must be used in order to prepare a hard coating composition having high hardness and good flexibility.  Applicants conclude that in other words, the disclosures of Kim indisputably teaches away from a technical concept of the present invention that an epoxy siloxane resin having PDI higher than 4.0 and lower than or same to 6.0 should be used to provide a hard coating composition having a high surface hardness and an excellent flexibility simultaneously.  
In response in accordance with MPEP §2146Xl Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicants submit that regarding whether both high hardness and excellent flexibility are achieved, as proved by the Example 1 of the present specification, the hard coating resin composition of Claim 1 has surface hardness of 8H and very excellent flexibility (no crack is occurred) in the bending test under highly stressed conditions that a hard coating sheet is bent around a test bar having a bend radius of 1.5R (bending radius of test bar: 1.5mm) so that the coated surface is bent inward repeatedly for 100,000 times (see paragraph [0074], Table 1, Fig. 4).  (*In the bending test, the less the bending radius is, the higher a level of seat bending, thus the test condition is more severe, and the more number of the bending times, the more the test condition is severe.)  Applicants contend in contrast, Kim discloses the results of bending test as R1 (bending radius 3-8mm) and R2 (bending radius 10-45mm) under the condition of only one time of bending per R1 or R2 test (see paragraphs [0120]-[0121]_and Table 3).  As above, the bending test of Kim is carried out under very relaxed and mild conditions (3-8R and 10-45R, one bending per test), which cannot be comparable with the severe and strict conditions, i.e. 1.SR and 100,000 times of bending per test in the present invention.  Therefore, the very relaxed conditions for bending test of Kim and the results therefrom also cannot be comparable with those of the present invention. 
In response Applicants argument uses numerous relative terms such as high hardness and excellent flexibility and sever conditions and mild conditions and very 
Furthermore in regards to Applicants argument that both high hardness and excellent flexibility are achieved, as proved by the Example 1 of the present specification, the hard coating resin composition of Claim 1 has surf ace hardness of 8H and very excellent flexibility (no crack is occurred) in the bending test under highly stressed conditions that a hard coating sheet is bent around a test bar having a bend radius of 1.5R (bending radius of test bar: 1.5mm) so that the coated surface is bent inward repeatedly for 100,000 times, if Applicants are arguing unexpected results such results need to be commensurate in scope with the pending claims.  The data of the examples are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787